           Case 1:17-cv-00972-SCJ Document 119 Filed 10/16/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

CYNTHIA D. PERDUM,

       Plaintiff,

v.                                            Civil Action File No.:
                                              1:17-cv-00972-SCJ-JCF
WELLS FARGO HOME
MORTGAGE; SHAPIRO
PENDERGAST & HASTY, LLP,
NATIONWIDE TITLE CLEARING,
INC.; AND US DEPARTMENT OF
HOUSING AND URBAN
DEVELOPMENT,

       Defendants.


                      DEFENDANT'S STATEMENT OF EVIDENCE

       Plaintiff alleges that Wells Fargo failed to respond to an April 7, 2016 letter

that constituted a qualified written request under the Real Estate Settlement

Procedures Act and that Plaintiff suffered extensive damages as a result of said

failure.

       Wells Fargo expects to produce a promissory note and security deed

evidencing Plaintiff’s loan and the requirement that she repay said loan.

       Wells Fargo expects to produce loan documents evidencing the years’ long

failure of Plaintiff to repay her mortgage loan in violation of the loan documents.


                                          1
        Case 1:17-cv-00972-SCJ Document 119 Filed 10/16/19 Page 2 of 7




        Wells Fargo expects to produce a lengthy series of letters Plaintiff received

from and delivered to Wells Fargo both before and after the April 7, 2016 letter

was allegedly mailed, demonstrating both Plaintiff’s pattern of harassing Wells

Fargo with repetitive correspondence and Wells Fargo’s practice of responding to

said letters.

        Wells Fargo expects to produce business records and testimony

demonstrating its practices and procedures with regard to its receipt,

documentation and response to borrowers’ correspondence.

        Wells Fargo expects to produce a copy of the April 7, 2016 letter which

demonstrates that it was allegedly mailed by a different means than Plaintiff’s

other letters.

       Wells Fargo expects to produce Plaintiff’s responses to Wells Fargo’s

written discovery requests and a copy of Plaintiff’s deposition transcript which

shows that Plaintiff has neither proof that Wells Fargo received the letter at issue

nor evidence beyond her self-serving testimony that she suffered any injury as a

result of her allegations.

       Wells Fargo contends that the one weakness of its case is that it has no direct

proof that Plaintiff failed to send the April 7, 2016 letter. However, Wells Fargo

contends that Plaintiff bears the burden of proving that Wells Fargo received the


                                          2
        Case 1:17-cv-00972-SCJ Document 119 Filed 10/16/19 Page 3 of 7




letter at issue and the only evidence Plaintiff has provided to date in this litigation

is her self-serving testimony that she placed the letter with a mailing service.

Meanwhile, this evidence is contradicted by Wells Fargo’s business records which

demonstrate that (a) Wells Fargo maintained policies and procedures designed to

ensure that any borrower correspondence is logged and responded to; (b) Wells

Fargo logged and responded to several other letters from Plaintiff received both

before and after the April 7, 2016 letter at issue; and (c) Wells Fargo had no record

of having received the April 7, 2016 letter. Based on this evidence, Wells Fargo

believes that a jury will conclude that Plaintiff failed to meet her burden of proving

delivery of the April 7, 2016 letter by a preponderance of the evidence.

      Finally, Wells Fargo contends that even if a jury concluded that Plaintiff had

delivered the April 7, 2016 letter to Wells Fargo, Plaintiff cannot prove any

damages proximately caused by the alleged failure to respond.            Wells Fargo

contends that the evidence overwhelmingly supports this conclusion.             In her

response to Wells Fargo’s interrogatories, Plaintiff stated that her damages

included Wells Fargo forcing her into bankruptcy, reporting derogatory credit

information with regard to the loan, placing her into foreclosure 17 times, and

failing to modify her loan. She also alleges that she suffered stress and anxiety and

that she was denied employment by the Federal Emergency Management Agency.

There is no evidence supporting Plaintiff’s contention that any of these alleged

                                          3
        Case 1:17-cv-00972-SCJ Document 119 Filed 10/16/19 Page 4 of 7




injuries were caused by Wells Fargo’s alleged failure to respond to the April 7,

2016 letter. On the contrary, Plaintiff’s stress, foreclosure status and negative

credit reporting information were all caused by her admitted failure to repay her

mortgage loan. The evidence will show that Plaintiff was well aware of her own

default in the repayment of her mortgage and the likely consequences thereof. If

Wells Fargo had received and responded to the sole letter at issue (one of several

she had sent), Plaintiff has produced no evidence that she would have reinstated or

paid off the mortgage loan, or that she had the funds to do so. Plaintiff has also

produced no evidence at all supporting her claims for emotional distress or the

alleged denial of employment. Based on Wells Fargo’s evidence in this regard,

and the lack of evidence supporting Plaintiff’s claim, Wells Fargo contends that a

jury will almost certainly conclude that Plaintiff failed to prove injury proximately

caused by Wells Fargo’s alleged failure to respond to the April 7, 2016 letter. As a

result, Wells Fargo expects that the jury will return a verdict in its favor.

      There have been limited settlement discussions in this matter. Wells Fargo

offered $5,000 in exchange for a dismissal with prejudice and a full release.

Plaintiff then terminated the negotiation by stating that she was entitled to

approximately $500,000.00.




                                           4
     Case 1:17-cv-00972-SCJ Document 119 Filed 10/16/19 Page 5 of 7




    Respectfully submitted this 16th day of October, 2019.



BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, P.C.                /s/ Dylan W. Howard
Monarch Plaza, Suite 1600                 Dylan W. Howard
3414 Peachtree Road, N.E.                 Georgia Bar No. 370267
Atlanta, Georgia 30326
Phone: (404) 577-6000                     Attorney Defendant Wells Fargo Home
Facsimile: (404) 221-6501                 Mortgage, a division of Wells Fargo
dhoward@bakerdonelson.com                 Bank, N.A.




                                      5
      Case 1:17-cv-00972-SCJ Document 119 Filed 10/16/19 Page 6 of 7




                        CERTIFICATION OF FONT

     I hereby certify that the foregoing document has been prepared in 14-point

Times New Roman font and complies with LR 5.1(B), NDGa.

     Respectfully submitted, this 16th day of October, 2019.



BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, P.C.                 /s/ Dylan W. Howard
Monarch Plaza, Suite 1600                  Dylan W. Howard
3414 Peachtree Road, N.E.                  Georgia Bar No. 370267
Atlanta, Georgia 30326
Phone: (404) 577-6000                      Attorney Defendant Wells Fargo Home
Facsimile: (404) 221-6501                  Mortgage, a division of Wells Fargo
dhoward@bakerdonelson.com                  Bank, N.A.




                                       6
      Case 1:17-cv-00972-SCJ Document 119 Filed 10/16/19 Page 7 of 7




                       CERTIFICATE OF SERVICE

     I hereby certify that I served a copy of the foregoing CONCISE

STATEMENT OF EVIDENCE via United States mail to the following:


Cynthia D. Perdum pro se
5100 King Arthur Lane
Ellenwood, Georgia 30294
(via U.S. Mail only)

     This 16th day of October, 2019.

BAKER, DONELSON, BEARMAN,                  /s/Dylan W. Howard
CALDWELL & BERKOWITZ, PC                   Dylan W. Howard
Suite 1600, Monarch Plaza                  Georgia Bar No. 370267
3414 Peachtree Rd. NE
Atlanta, Georgia 30326                     Attorney for Defendant Wells Fargo
Phone: 404-577 6000                        Bank, N.A.
Fax: 404-221-6501
dhoward@bakerdonelson.com




                                       7
